     Case: 1:19-cv-02043-DCN Doc #: 13-3 Filed: 10/04/19 1 of 1. PageID #: 95



                              E-MAIL TO PUTATIVE CLASS MEMBERS
Subject:       Notice of unpaid wage lawsuit against Jet’s Pizza locations
Dear current or former delivery driver at certain Jet’s Pizza locations:
I represent current and former delivery drivers who are seeking to recover unpaid wages because
they: (1) have been under-reimbursed for their delivery-related expenses; (2) have been required
to perform non-tipped work inside the restaurants at a tipped wage rate; and (3) were not properly
informed of the tip credit requirements.
These drivers work, or worked, at Jet’s Pizza locations owned and operated by PIE KINGZ, LLC,
PIEKINGZII, INC., PIE KINGZ 3, INC., and PIEKINGZ 4, INC., Michael J. Vlasak, and Sean M.
McEvoy. These stores are located at 7554 Pearl Road (Middleburg Heights), 5344 Pearl Road
(Parma), 7878 Broadview Road (Parma), and 25947 Detroit Road (Westlake).
You are receiving this e-mail because the companies’ records indicate that you are eligible to
participate in this lawsuit and your rights may be affected by its outcome.
Click this link—[link]—to view the Notice regarding the collective action against certain Jet’s Pizza
locations recently authorized by the Court. The Notice explains the steps you need to take if you
want to join. You should also be receiving a copy of the same information via U.S. mail.
After reviewing the Notice, if you would like to opt in to the case, you can complete the form at
the link to sign your consent form electronically.
If you have any questions, please feel free to contact me or Attorney Christina Royer at 216-382-
2500, or you can contact us by e-mail at contact@ekrtlaw.com.
Stuart G. Torch
Attorney at Law
